Citation Nr: 0904834	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from December 1963 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The Veteran testified from that RO at 
a Board videoconference hearing held in May 2007.  The Board 
remanded this case in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Board's October 2007 remand instructed the RO to consider 
whether both the claim for a TDIU and the claim for an 
increased rating should be referred to the appropriate VA 
office for consideration of extraschedular ratings.  In a 
September 2008 supplemental statement of the case, the RO 
determined that the TDIU claim should not be so referred, but 
neglected to consider whether referral was appropriate for 
the increased rating claim.  In fact, in neither the 
statement of the case nor the September 2008 supplemental 
statement of the case did the RO even provide the Veteran 
with the text of 38 C.F.R. § 3.321(b), or otherwise summarize 
that regulation in those documents.  See 38 C.F.R. 
§§ 19.29(b), 19.31(b)(2) (2008).  The Board therefore must 
remand the increased rating claim for compliance with the 
October 2007 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  As the TDIU claim is inextricably intertwined with 
the increased rating claim, that issue must be remanded as 
well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, the Veteran in December 2008 informed VA that in 
November 2008 he underwent diagnostic studies pertaining to 
his lower back disorder at the Salt Lake City, Utah VA 
Medical Center (VAMC), and was scheduled to attend a 
consultation to review and assess the results.  Given that VA 
is on constructive notice of the diagnostic studies and 
consultation, see Bell v. Derwinski, 2 Vet. App. 611 (1992), 
and as the Veteran also specifically alleged that the 
referenced medical records are relevant to his claims, the 
Board finds that remand of the case is also required to 
obtain those VA records.

The Veteran has also submitted a June 2007 correspondence 
from VA showing that he was recently denied VA vocational 
rehabilitation benefits on account of disability.  The 
Veteran's VA vocational rehabilitation folder is not of 
record, and should be obtained.

The Board lastly notes that in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) established enhanced notification 
duties with respect to increased rating claims.  As relevant 
to this appeal, the Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  A review of the notice 
letters on file shows that the Veteran has not been provided 
with adequate notice concerning the need for evidence 
demonstrating the effect of any worsening on his daily life.  
(The RO did mention the impact of worsening on daily life in 
the September 2008 supplemental statement of the case, but 
current caselaw prohibits accepting notice first provided in 
a decisional document as adequate notice.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the Veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to the increased rating claim.  
The letter must advise the Veteran of the 
information and evidence necessary to 
substantiate his increased rating claim 
with the specificity required by Vazquez-
Flores, particularly as to the effect of 
any worsening on his daily life.

2.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran, which have not been secured 
previously.  In any event, the RO should 
obtain medical records for the Veteran 
from the Salt Lake City, Utah VAMC for 
August 2006 to the present.

3.  The RO should obtain the Veteran's VA 
Vocational Rehabilitation folder and 
associate that folder with the claims 
file.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO should also 
specifically determine whether the claim 
for an increased rating for low back 
disability should be referred to the 
Director of the Compensation and Pension 
Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the Veteran and his 
representative an opportunity to respond.
 
After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


